                           UNITED STATES BANKRUPTCY COURT

                                   DISTRICT OF NEW MEXICO

In re:

KYU DONG PARK and                                                    Case No. 16-12468-t7
WOO JUNG LEE,

         Debtors.

                                   MEMORANDUM OPINION

         Claimant Kyu Yeol Park, the brother of debtor Kyu Dong Park,1 filed a proof of claim in

this case. The chapter 7 trustee objected to the claim and served the objection on Claimant at the

address on the proof of claim. Claimant never responded to the objection, but Debtors did,

purportedly on Claimant’s behalf. Before the Court is the trustee’s motion to strike Debtors’

objection for lack of standing. The parties have requested a ruling without a final, evidentiary

hearing. The Court holds that Debtors lack standing to respond to the claim objection and will

strike the Debtors’ response.

                                           I.     FACTS

         For the limited purpose of this motion, the Court finds:2

         Debtors Kyu Dong Park and Woo Jung Lee filed for this chapter 7 case on September 30,

2016. On December 23, 2016, Claimant Kyu Yeol Park timely filed a proof of claim for an

unsecured claim in the amount of $244,619.67. Claimant stated in his proof of claim that he had

loaned Debtors $300,000 via two different wire transfers so the Debtors could open a liquor store.



1
  Because the potential creditor and one of the joint debtors share two names and are brothers, the
Court will refer to Kyu Yeol Park as Claimant and Kyu Dong Park and Woo Jung Lee as Debtors.
2
  The Court took judicial notice of its docket. See St. Louis Baptist Temple, Inc. v. Fed. Deposit
Ins. Corp., 605 F.2d 1169, 1172 (10th Cir. 1979) (holding that a court may sua sponte take judicial
notice of its docket); LeBlanc v. Salem (In re Mailman Steam Carpet Cleaning Corp.), 196 F.3d
1, 8 (1st Cir. 1999) (same).


Case 16-12468-t7         Doc 109     Filed 10/03/19     Entered 10/03/19 15:43:52 Page 1 of 5
Debtors had partially repaid Claimant, but he was claiming the balance of the loan. Claimant also

included the receipts for the wire transfers, processed through the Korean Exchange Bank.

          The chapter 7 trustee in the case (the “Trustee”) objected to the proof of claim on May 3,

2019, and served the objection by mailing it to Claimant at his South Korean address listed on the

proof of claim. Trustee’s objection can be summarized as arguing that the Claimant failed to show

that the funds were a loan rather than a gift, an equity investment, or a transfer of Debtors’ own

funds. The Trustee also points out that Debtors did not list Claimant as a creditor. Finally, the

Trustee objects that Claimant did not attach a promissory note, payment history, or any other

document that might evidence a loan. The merit of the objection is not currently at issue. To date,

Claimant has not responded to Trustee’s objection. However, the Debtors responded to the

objection on June 6, 2019, arguing that the Trustee’s objection should be denied.

          The Trustee moved to strike the Debtors’ response for lack of standing. Citing to In re

Quintero, 513 B.R. 127 (Bankr. D.N.M. 2014), the Trustee argued that Debtors could only have

standing if the estate were a surplus estate, which this estate clearly is not. Debtors responded to

the motion to strike, arguing that it would be unfair to disallow a claim filed by a foreign creditor

without reviewing the bona fides of the claim, and that they have a pecuniary interest in the claim

because the Claimant is a relative and they may voluntarily pay the claim even if it is disallowed

or discharged.

                                         II.    DISCUSSION

A.        Standing.

          A creditor, a debtor, or a trustee has standing to file a proof of claim. 11 U.S.C. § 501(a),

(c).3 Proofs of claims are deemed allowed unless some party in interest objects. § 502(a). The



3
    All subsequent statutory references are to 11 U.S.C. unless otherwise noted.


                                                 -2-
Case 16-12468-t7          Doc 109     Filed 10/03/19     Entered 10/03/19 15:43:52 Page 2 of 5
trustee is a party in interest that can object to a proof of claim. § 704(a)(5). A debtor is rarely

considered a party in interest, except in cases where there is a surplus estate and the debtor has a

pecuniary interest. Quintero, 513 B.R. at 133; see also Kapp v. Naturelle, Inc., (In re Kapp), 611

F.2d 703, 706–07 (8th Cir. 1979); In re Kieffer-Mickes, Inc., 226 B.R. 204, 208–09 (8th Cir. BAP

1998); McGuirl v. White, 86 F.3d 1232, 1234 (D.C. Cir. 1996); In re El San Juan Hotel, 809 F.2d

151, 155 n.6 (1st Cir. 1987).

       What is not addressed by the Bankruptcy Code is who can respond to a proof of claim

objection. The Court discussed the issue in Quintero. Looking to the statutes that authorized the

trustee to file and object to proofs of claims and considering the fact that the trustee had a pecuniary

interest in the allowance of the claim, the Court held that the trustee could respond to a claim

objection. 513 B.R. at 134. The ruling was based in part on the “well-settled role of the chapter 7

Trustee as a claims administrator.” Id. It also was based on the undisputed fact that the trustee had

a pecuniary interest in the outcome of the claim objection. 513 B.R. at 131, 134.

       Here, in contrast, Debtors are not claims administrators (only the Trustee is), nor do they

have a pecuniary interest in the outcome of the claim objection. While they attempt to assert a

pecuniary interest because they feel a moral obligation to repay their relative, the Court finds that

that is not the kind of interest that would give rise to standing. It is true that nothing prevents a

debtor (or anyone else, for that matter) from voluntarily repaying a discharged debt. Having the

right or feeling an obligation to pay a discharged debt does not, however, give a party standing to

“weigh in” on a claim objection relating to the debt.

       Debtors can file a proof of claim on a creditor’s behalf, and (if the estate is solvent) object

to claims, but they do not share with the Trustee the limited right to respond to claims objections.




                                                -3-
Case 16-12468-t7        Doc 109      Filed 10/03/19      Entered 10/03/19 15:43:52 Page 3 of 5
The Court concludes that Debtors do not have standing to respond to the Trustee’s objection to

Claimant’s proof of claim.

B.     Notice.

       Debtors also argue that the Trustee’s single letter to Claimant in English did not fairly give

the Claimant initial notice of the Trustee’s objection due to the barriers of language and distance.

Debtors do not cite to any statute or caselaw supporting their position. The Court finds that notice

to the Claimant was sufficient under Bankruptcy Rule 3007(a).4

C.     Fairness and Due Process.

       The Court understands that the Claimant is Korean and may not be literate in English. The

Court also appreciates that Claimant may (or may not) have a valid claim, despite the legitimate

deficiencies pointed out by the Trustee in his claim objection. Finally, the Court concludes based

on Debtors’ filings in this matter that Debtors are family members of Claimant, almost certainly

can get in touch with Claimant promptly, and could easily explain the claim objection process to

Claimant and assist him in retaining counsel to represent him in this matter. The Court will give

Claimant, as part of the order striking the Debtors’ response to the claim objection, 30 days to

respond to the claim objection, either pro se or through counsel. If no such response is timely filed

by Claimant, the Court will enter an order sustaining the Trustee’s objection to the claim.

                                      III.    CONCLUSION




4
  Amendments made to the Bankruptcy Rules in 2017 clarify that even though a claim objection
initiates a contested matter, Rule 3007(a), and not Rule 7004, governs service and notice of claim
objections that do not object to claims filed by the United States or by insured depository
institutions. Rule 3007(a) permits service by mail, irrespective of the location of the recipient. The
Court notes that mail service on an international recipient might be insufficient in situations where
Rule 7004 applies. See generally Water Splash, Inc. v. Menon, 137 S. Ct. 1504 (2017).


                                               -4-
Case 16-12468-t7        Doc 109     Filed 10/03/19      Entered 10/03/19 15:43:52 Page 4 of 5
       While case trustees have the right in certain circumstances to respond to claim objections,

debtors do not. Further, a party filing a proof of claim submits himself to the jurisdiction of the

Court and agrees to service of notices and claim objections by mail under Bankruptcy Rule

3007(a). By a separate order, the Court will strike the Debtors’ response to the Trustee’s claim

objection but will give Claimant 30 days to file his own response.




                                      _____________________________
                                      Honorable David T. Thuma
                                      United States Bankruptcy Judge


Entered: October 3, 2019

Copies to: electronic notice recipients

Kyu Yeol Park
425-406, 14, Samseong-Ro, Gangnam Gu
Seoul, Korea 06331




                                               -5-
Case 16-12468-t7        Doc 109     Filed 10/03/19    Entered 10/03/19 15:43:52 Page 5 of 5
